—Order, Supreme Court, New York County (Robert Lippmann, J.), entered September 28, 1999, which, in an action for personal injuries sustained by plaintiff when an incendiary device exploded on a subway train owned and operated by defendant-respondent, granted such defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
No basis exists to depart from our precedent dismissing other actions brought against defendant arising out of the same incident (Lee v New York City Tr. Auth., 249 AD2d 93 [lv dismissed in part and denied in part 92 NY2d 944], citing Weiner v Metropolitan Transp. Auth., 55 NY2d 175). The foregoing should not be understood as condonation of defendant’s noncompliance with its disclosure obligations, of which we strongly disapprove. Concur — Tom, J. P., Andrias, Ellerin, Rubin and Saxe, JJ.